McBRIDE, J.
This case has been exceedingly well briefed and argued by appellant, and has been carefully considered in connection with the case of State ex rel. Hagquist v. United States Fidelity & Guaranty Co. et al., ante, p. 13 (265 Pac. 775), argued on the same day. In principle, it differs in no material particular from that case, and the pressure of business forbids any further discussion of the authorities submitted although they have all been read and considered. Upon the authority of that case, the judgment in this case will be affirmed. Affirmed.
Rand, C. J.,’ and Coshow and Brown, JJ., concur.